Citation Nr: 1615424	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  09-36 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for hiatal hernia.

3.  Entitlement to a rating in excess of 20 percent for duodenal ulcer.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Physician



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1963 to December 1966.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  The Board notes that during the course of the appeal, the Veteran's claims file was temporarily brokered to the Seattle, Washington RO.  In January 2014, a videoconference hearing was held before the undersigned; a transcript is in the record.  In April 2014 and April 2015, these matters were remanded for additional development.

The prior Board remands referred to the Agency of Original Jurisdiction (AOJ) the issue of service connection for a skin disability due to sun exposure.  As there is no indication that the AOJ has acted on the referral, it is again referred to the AOJ for appropriate action.   38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issue of service connection for a hiatal hernia is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1. The Veteran's current back disability was not manifested in service; arthritis of the back was not manifested within the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current back disability is related to his service.

2. The Veteran's duodenal ulcer is not shown to be moderately severe or severe; it is not manifested by impairment of health with anemia and weight loss, or by recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.


CONCLUSIONS OF LAW

1. Service connection for a back disability is not warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2. A rating in excess of 20 percent for duodenal ulcer is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code (Code) 7305 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim. With respect to the Veteran's claims of service connection, VA notified the Veteran of the evidence and information needed to substantiate and complete his claims, of what information he was responsible for providing, of the evidence that VA would attempt to obtain on his behalf, and how VA assigns disability ratings and effective dates of awards by correspondence dated November 2005, August 2007, and July 2014. 

In a claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran was advised of VA's duties to notify and assist in the development of his claim in November 2005 and August 2007 correspondence.  The Veteran has had ample opportunity to respond/supplement the record; he has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) are associated with the record, and pertinent VA and private treatment records have been secured.   During his January 2014 videoconference hearing, the Veteran testified that he would be undergoing a procedure for his service-connected duodenal ulcer on February 6, 2014.  The record does not include VA treatment records for that date; however, a review of the claims file shows that the procedure was actually performed in March 2014 and that such records are associated with the record.   Pursuant to the Board's April 2015 remand, the AOJ scanned and uploaded previously unassociated documents into VA's VBMS electronic data system.  The RO's actions have substantially complied with the April 2015 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The RO arranged for VA examinations of the Veteran's duodenal ulcer in November 2004, November 2005, September 2007, and pursuant to the Board's April 2014 remand, in August 2014.  Pursuant to the Board's April 2014 remand, the RO also arranged for VA back and hernia examinations in August 2014.  The Board finds that the reports of those examinations are adequate for rating purposes as they include all findings necessary to decide these matters.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The RO's actions have substantially complied with the April 2014 remand instructions.  Id. at 271.   

While the record reflects that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA), the Board finds that any existing SSA records are unnecessary for the adjudication of this appeal as he has continuously reported that all of his treatment has been through various VA Medical Centers and that he has not received treatment from any other provider.  Therefore, any SSA records would be duplicative of the VA medical records already in VA's possession.  The Veteran has not identified any pertinent evidence that remains outstanding. VA's duty to assist is met.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the videoconference hearing in January 2014, the undersigned explained the issues, addressed the evidence of record, and held the record open for 60 days to allow for the submission of additional evidence.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

Certain chronic disabilities, to include arthritis, may be presumed to have been incurred in service if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Additionally, for chronic diseases like arthritis, service connection is warranted if shown by a continuity of symptoms since service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt, including regarding degree of disability, shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran alleges that his current back disability began in service following a documented assault.  His STRs are silent for any complaints, findings, treatment, or diagnosis relating to a back disability.  On December 1966 service separation report of medical examination, his spine was normal on clinical evaluation; his STRs do not include a service separation report of medical history.  

On November 1967 VA general examination, the Veteran denied a history of hospitalization in service or any injuries.  A medical corpsman gave him medication in service for stomach complaints.  The examiner noted that the Veteran's entire musculoskeletal system appeared within normal limits.  On November 1967 psychiatric examination, he only complained of experiencing a stomach condition and anxiety during service.  Medical treatment records from the early 1970s appear to include complaints of epigastric tenderness, ulcers, hernias, and nervousness only.

The earliest postservice treatment record concerning the Veteran's back is in September 2004, where he complained of chronic low back pain, status post military injury.  During November 2004 VA treatment, he complained of low back pain since he was beaten up while on shore leave during service in November 1966.  A February 2005 MRI revealed degenerative disc disease (DDD) at L4-L5 and L5-S1, and significant broad based angular disc protrusion at L4-L5.  Later treatment records show that he underwent physical therapy for his back pain.  During July 2013 VA treatment, he complained of low back pain since service; however, he complained of low back pain lasting usually three days at a time and then subsiding.
 
At the January 2014 videoconference hearing, the Veteran testified that he never had back problems until he got out of the service.  He testified that he "took a tremendous beating" when he was beaten by five soldiers who attacked him and broke his nose.  When he fell down, he hurt his back.  However, he only reported the broken nose because his back did not bother him until he got out of the service.  He also testified that he complained of back pain in the 1970s; x-rays were not taken, but a lower gastrointestinal examination was normal.  He testified that his doctor told him that "nothing [was] wrong" with him and suggested certain exercises he could perform to alleviate the pain.

Pursuant to the Board's January 2014 remand, the RO arranged for a VA back examination in August 2014.  On examination, the Veteran reported that he first developed back pain in 1966 while in Hong Kong.  He described a slow progression of symptoms over the years, with an MRI showing DDD in 2005.  He complained of chronic, non-radiating low back pain that is constant and worse with immobility or bending.  He denied any radicular symptoms or neurological deficit.  Decreased range of motion with pain was noted and imaging studies showed significant disc space narrowing and spondylosis.   The examiner noted that the Veteran's STRs were silent for any complaints, treatment, or diagnosis of a back disability and that his spine was normal on December 1966 service separation report of examination. He opined that it is less likely that the Veteran's back disability was caused by service, or an incident of service, and more likely age-related given that his back disability was diagnosed 40 years postservice.

As there is no evidence that arthritis was manifested in the first postservice year, service connection for such disability on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.

The Board also finds there is no continuity of symptomatology after service to support the Veteran's claims under 38 C.F.R. § 3.303(b).  While he may be competent to describe symptoms such as back pain, even though such symptoms were not recorded during service, the STRs lack documentation of manifestations sufficient to identify the claimed disability or to establish chronicity in service and continuity since.  VA treatment records show that he complained of back pain that would last three days and then subside.  Notably, in January 2014 testimony, he testified that he never had back problems until he "got out of the service."  For the foregoing reasons, continuity of symptomatology has not been established, either by the clinical record or by the Veteran's statements.  Accordingly, the preponderance of the evidence is against the claim of service connection for back disability based on continuity of symptomatology under 38 C.F.R. § 3.303(b).

The Board notes that the Veteran's earliest treatment records do not support his assertion that he complained of back pain in the 1970s.  Rather, they show that he complained of other medical conditions related to his gastrointestinal (GI) system and nervousness.  Additionally, a November 1967 VA examination shows that his entire musculoskeletal system was within normal limits.

The Veteran has not presented any medical opinion or medical literature that relates his back disability to service.  To the extent he asserts that there is a nexus, the Board notes the etiology of a back disability such as DDD is (in the absence of evidence of onset in service and continuity since) a medical question that falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is a layperson and has not alleged that he has any medical expertise; therefore, his own opinion in this matter is not competent evidence.  

The VA opinion provider who reviewed the record and considered the Veteran's statements concluded that his back disability is unrelated to service and more in line with degenerative changes that develop over time.  The Board finds that this opinion, by a medical provider who reviewed the evidence of record, to be the most probative and persuasive evidence in this matter.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim of service connection for a back disability.  Therefore, the benefit of the doubt doctrine does not apply, and the appeal in this matter must be denied.

Rating for Duodenal Ulcer

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's service-connected duodenal ulcer has been assigned a 20 percent rating, which is warranted for moderate duodenal ulcer with recurring episodes of severe symptoms two to three times a year averaging 10 days in duration, or with continuous moderate manifestations.  A 40 percent rating is warranted for moderately severe duodenal ulcer with symptoms which are less than severe but with impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent evaluation is assigned for severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, Code 7305.

During VA treatment  in October 2003, the Veteran reported a history of a hiatal hernia and peptic ulcer disease; however, he denied any current gastrointestinal symptoms.  During VA treatment in April 2004, he denied any past or current gastrointestinal problems.

On November 2004 VA examination, the Veteran reported that he developed duodenal ulcers in service and has had a pressured feeling in his stomach ever since.  He reported persistent problems consisting of the following: heartburn twice a week, lasting from a few minutes to several hours; occasional vomiting (which he described as rare); and infrequent episodes of severe abdominal pain.  He denied pain with swallowing, gastrointestinal bleeding, and nocturnal symptoms or regurgitation, but reported experiencing more abdominal discomfort and heartburn during cold weather months.  He denied that his current GI problems limit his work or his home activities.

On November 2005 VA examination, the Veteran reported that his symptoms increase with stress, and that he occasionally wakes up with discomfort.  He denied any nocturnal regurgitation, dietary changes, diarrhea, or GI bleeding.  He also denied that his duodenal ulcer limits his work activities.  On examination, soft, normoactive bowel sounds were noted.

On September 2007 VA examination, the Veteran reported abdominal bloating, discomfort, and nausea in the morning.  To avoid this pain, he wakes up early in the morning to drink tea and eat an oatmeal cookie.  He denied vomiting, diet changes, constipation, or GI bleeds, but reported that stress worsens his stomach symptoms.  On examination, his abdomen was soft and nontender with normal active bowel sounds; the examination was benign.

During his January 2014 hearing, the Veteran testified that his ulcer is "bothered" when he has a cold, which occurs at least four times a year.  This, however, depends on the weather.  When he is sick, he may lose "a pound or two" because he does not eat.  However, he testified that he must have food in his stomach at all times because an empty stomach causes "great pain."  His solution is to wake up early in the morning to eat a few crackers or to have little snacks throughout the day. 

Pursuant to the Board's April 2014 remand, the RO arranged for a VA examination in August 2014.   On examination, the Veteran reported that he was diagnosed with duodenal ulcer in 1967 with recurrent symptoms to date.  He complained of chronic abdominal symptoms, including indigestion without reflux or vomiting.  He takes continuous medication for his ulcer.  The examiner found that the Veteran experienced non-severe recurring episodes of symptoms, and at least monthly abdominal pain relieved by standard ulcer therapy.  The examiner did not find that the Veteran's symptoms were severe, or that he experienced anemia, weight loss, nausea, vomiting, hematemesis, or melena.  His ulcer did not cause incapacitating episodes and does not impact his ability to work.

Turning attention then to consideration of Code 7305, the currently assigned 20 percent rating contemplates moderate duodenal ulcer with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration or with continuous moderate manifestations. To warrant assignment of the next higher rating of 40 percent, the evidence must show moderately severe duodenal ulcer; less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year. The evidence does not support a finding that the Veteran's duodenal ulcer has more nearly approximated the criteria for a 40 percent rating than those for the current 20 percent during the period on appeal and there is nothing indicating incapacitating episodes, or any anemia or weight loss during the period on appeal.

The Board finds that the shown manifestations of the Veteran's duodenal ulcer during the period on appeal have not more nearly approximated the criteria for any higher rating at any time during the period on appeal.  Accordingly, an increased rating for the gastric ulcer disability is not warranted and the appeal is denied.

Further, the record does not suggest that the rating criteria are inadequate for rating the Veteran's duodenal ulcer so as to warrant referral for consideration of an extraschedular rating.  The effects of his disability have been fully considered and are contemplated by the schedular criteria.  Thus, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Veteran was granted a total disability based on individual unemployability rating (TDIU) rating by a February 2015 rating decision, and has not expressed disagreement with the effective date of the award. The matter of entitlement to a TDIU rating is moot.





ORDER

Service connection for a back disability is denied.

A rating in excess of 20 percent for a duodenal ulcer is not warranted.


REMAND

A preliminary review of the record found that further development is necessary before the remaining claim on appeal can be decided.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that a clarifying addendum opinion is necessary to properly address the Veteran's claim of service connection for hiatal hernia.

On August 2014 VA esophageal conditions examination, the Veteran reported that he was first diagnosed with a hiatal hernia in 1974 and again in 2004; a 1974 diagnosis of hiatal hernia was confirmed.  He complained of indigestion and epigastric pain relieved by prescription medication. He denied any vomiting or blood in his stool.  No etiological opinion was provided.

A December 2014 VA opinion provider opined that it is less likely that the Veteran's diagnosed hiatal hernia was caused by service or an incident in service and that it is less likely that the Veteran's hiatal hernia is caused or permanently aggravated by his service-connected posttraumatic stress disorder (PTSD).  As supporting rationale, she explained the pathology of hiatal hernias and noted that while such may be rarely related to a traumatic injury involving the diaphragm, the medical evidence did not support that such occurred.  She further explained that PTSD is not a known cause of hiatal hernia and that there is insufficient objective evidence to suggest that such was aggravated by his PTSD.

The Board finds that the opinion offered includes insufficient explanation of rationale and is inadequate for rating purposes.  Specifically, the opinion fails to address why the Veteran's hiatal hernia is unrelated to service, and instead appears to define hiatal hernia.  Consequently, a remand to secure an adequate opinion is necessary.  Id. at 303.

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should secure for the record the complete clinical records of all VA treatment the Veteran has received for his hiatal hernia.

2.  Thereafter, the AOJ should arrange for a VA medical opinion (with examination only if deemed necessary by the opinion provider) to determine the likely etiology of the Veteran's hiatal hernia. The claims file must be made available to the provider for review.  The opinion provider should provide an opinion that responds to the following: 

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hiatal hernia was manifested during service or is otherwise causally related to such service? In answering this question, please specifically address the significance (if any) of the 1974 diagnosis of hiatal hernia.  The examiner should also fully consider the Veteran's lay statements and testimony regarding onset and post-service symptomatology.

The provider must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  The examiner should take into consideration that the Veteran is competent to report in-service and post-service symptom experiences.

3. The AOJ should then review the record and re-adjudicate the claim of service connection for hiatal hernia.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


